Title: From George Washington to Board of War, 25 October 1780
From: Washington, George
To: Board of War


                  
                     
                     Gentlemen
                     Hd Qrs October 25. 1780
                  
                  I am honored with your letter of the 18th. The enemy seem to be
                     practicing the arts of corruption so extensively that I think we cannot be too
                     much upon our guard against its effects nor ought we to neglect any clues that
                     may lead to discoveries; but on the other hand we ought to be equally
                     circumspect in admitting suspicions or proceeding upon them, without sufficient
                     evidence. It will be the policy of the enemy to distract us as much as possible
                     by sowing jealousies, and if we swallow the bait, no characters will be safe,
                     there will be nothing but mutual distrust. In the present case, from every
                     thing I have heard of your informant, I should suspect him of the worst
                     intentions—and notwithstanding what we are told about the motives which
                     obliged him to leave the enemy, I still think it probable he came out as a spy
                     and that the assigned causes are either altogether fictitious, or being real
                     were made the inducement with him for undertaking the errand to avoid
                     punishment, as well as obtain a reward—The kind of information he is willing
                     to give may be received; but in my opinion, it would be a very improper
                     foundation for an inquiry, unless the circumstances of it have much more weight
                     than the character of the Witness. I have the honor to be with perfect respect
                     Gentlemen Your Most obdt